Title: To James Madison from Daniel Carroll, 7 February 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,G Town feby 7th. 1792.
Mr Johnson wrote to me the 31st Ulto. that he shoud set out for Pha the day following—it was with great concern I heard last night that he had not left home, but wou’d as soon as the roads were a little better. I hope however that this is not well founded. I have wrote to him several matters inclosd to Mr C. C. of C. If he is not with you I woud have them opend by Mr Carroll for your joint information of the Contents, & your discretion according to circumstances. Mr Johnson has many matters if necessary, & indeed some things which can not be well communicated by letter. Excuse my Sensibility. May you never my Dr friend experience the necessity of guarding agt. the machinations of disapointed Malice—if such these shoud prove to be. Yrs affy.
D Carroll
P. S. Yrs. of the 2d Instt reced.
